Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Renumber claims 48 to 60 to read 47 to 59
Amend, claim “48” to –47—
Amend claim “49” to –48—
Amend claim “50’ to –49—
Amend claim “51” to –50—
Amend claim “52” to –51—
Amend claim “53” to –52—
Amend claim “54” to –53—
Amend claim “55” to –54—
Amend claim “56” to –55—
Amend claim “57” to –56—
Amend claim “58” to –57—
Amend claim “59” to –58—


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art, Deatan et al (US 4430084) fails to teach the method comprising providing a collector comprising a first cover connected to the collector at a first opening of the collector, the first cover including a suction port; attaching a suction source to the suction port of the collector; attaching an instrument to an intake port of the collector; suctioning blood containing bone into a containment area of the collector through the intake port of the collector; separating the first cover from the collector; and after detaching the first cover from the collector, connecting an apparatus comprising a plunger handle to the collector; applying force to the plunger handle so as to effect plunging of a press head lengthwise through the collector, the press head operating to compact bone and push bone lengthwise through the collector; and collecting bone that was compacted and pushed by the press head.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273.  The examiner can normally be reached on M-F 9am to 5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798